 



Corindus Vascular Robotics, Inc. 10-K [cvrs-10k_123117.htm]

Exhibit 10.26

 

Restricted Stock Unit No.________

 

CORINDUS VASCULAR ROBOTICS, INC.

 

Restricted Stock Unit Award Grant Notice

Restricted Stock Unit Award Grant under the Company’s

Amended and Restated 2014 Stock Award Plan

 

 

1. Name and Address of Participant:                             2. Date of Grant
of       Restricted Stock Unit Award:             3. Maximum Number of Shares
underlying       Restricted Stock Unit Award:             4. Vesting of
Award:  This Restricted Stock Unit Award shall vest as follows provided the
Participant is a director of the Company on the applicable vesting date:

 

The Restricted Stock Unit Award shall vest in four successive equal quarterly
installments from the Date of Grant.

 

Notwithstanding the foregoing, in the event of a Change of Control, this
Restricted Stock Unit Award shall fully vest and the Participant shall receive
on the same day such event occurs such number of shares of Common Stock
equivalent to the number of Restricted Stock Units subject to this Restricted
Stock Unit Award which have not yet vested under this Agreement.

 

5. The Company and the Participant acknowledge receipt of this Restricted Stock
Unit Award Grant Notice and agree to the terms of the Restricted Stock Unit
Agreement attached hereto and incorporated by reference herein, the Company’s
Amended and Restated 2014 Stock Award Plan and the terms of this Restricted
Stock Unit Award as set forth above.

 

  CORINDUS VASCULAR ROBOTICS, INC.       By:     Name:   Title:          
[Participant]

 

 

 

 

CORINDUS VASCULAR ROBOTICS, INC.

 

RESTRICTED STOCK UNIT AGREEMENT –

 

INCORPORATED TERMS AND CONDITIONS

 

AGREEMENT made as of the date of grant set forth in the Restricted Stock Unit
Award Grant Notice between Corindus Vascular Robotics, Inc., a Delaware
corporation (the “Company”), and the individual whose name appears on the
Restricted Stock Unit Award Grant Notice (the “Participant”).

 

WHEREAS, the Company has adopted the Amended and Restated 2014 Stock Award Plan
(the “Plan”), to promote the interests of the Company by providing an incentive
for Employees, directors and Consultants of the Company and its Affiliates;

 

WHEREAS, pursuant to the provisions of the Plan, the Company desires to grant to
the Participant restricted stock units (“RSUs”) related to the Company’s common
stock, $0.0001 par value per share (“Common Stock”), in accordance with the
provisions of the Plan, all on the terms and conditions hereinafter set forth;
and

 

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the
Plan.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.       

Grant of Award. The Company hereby grants to the Participant an award for the
number of RSUs set forth in the Restricted Stock Unit Award Grant Notice (the
“Award”). Each RSU represents a contingent entitlement of the Participant to
receive one share of Common Stock, on the terms and conditions and subject to
all the limitations set forth herein and in the Plan, which is incorporated
herein by reference. The Participant acknowledges receipt of a copy of the Plan.

 

2.      

Vesting of Award.

 

(a)       

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Award granted hereby shall vest as set forth in the Restricted Stock Unit
Award Grant Notice and is subject to the other terms and conditions of this
Agreement and the Plan. On each vesting date set forth in the Restricted Stock
Unit Award Grant Notice, the Participant shall be entitled to receive such
number of shares of Common Stock equivalent to the number of RSUs as set forth
in the Restricted Stock Unit Award Grant Notice provided that the Participant is
providing service to the Company as a director on such vesting date. Such shares
of Common Stock shall thereafter be delivered by the Company to the Participant
within five days of the applicable vesting date and in accordance with this
Agreement and the Plan.

 

(b)       

Except as otherwise set forth in this Agreement, if the Participant ceases to
provide services as a director for any reason (the “Termination”) prior to a
vesting date set forth in the Restricted Stock Unit Award Grant Notice, then as
of the Termination, all unvested RSUs shall immediately be forfeited to the
Company and this Agreement shall terminate and be of no further force or effect.

 

3.       

Prohibitions on Transfer and Sale. This Award (including any additional RSUs
received by the Participant as a result of stock dividends, stock splits or any
other similar transaction affecting the Company's securities without receipt of
consideration) shall not be transferable by the Participant otherwise than (i)
by will or by the laws of descent and distribution, or (ii) pursuant to a
qualified domestic relations order as defined by the Internal Revenue Code or
Title I of the Employee Retirement Income Security Act or the rules thereunder.
This Award shall not be assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process. Except as provided in the previous sentence, the shares of
Common Stock to be issued pursuant to this Agreement shall be issued, during the
Participant’s lifetime, only to the Participant (or, in the event of legal
incapacity or incompetence, to the Participant's guardian or representative).
The Participant hereby agrees that, for a period of three (3) years commencing
on the applicable grant date, the Participant shall not lend, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right, or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, such shares of Common
Stock, or enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such shares
of Common Stock, whether any such transaction is to be settled by delivery of
Common Stock or other securities, in cash, or otherwise; provided, however, such
restriction shall terminate upon the date the Participant ceases to provide
services to the Company as a director. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of this Award, the shares of Common
Stock to be issued pursuant to this Agreement, or of any rights granted
hereunder contrary to the provisions of this Section 3, or the levy of any
attachment or similar process upon this Award shall be null and void.

 

 

 

 

4.       

Adjustments. The Plan contains provisions covering the treatment of RSUs and
shares of Common Stock in a number of contingencies such as stock splits.
Provisions in the Plan for adjustment with respect to this Award and the related
provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference.

 

5.       

Securities Law Compliance. The Participant specifically acknowledges and agrees
that any sales of shares of Common Stock shall be made in accordance with the
requirements of the Securities Act of 1933, as amended. The Company currently
has an effective registration statement on file with the Securities and Exchange
Commission with respect to the Common Stock to be granted hereunder. The Company
intends to maintain this registration statement but has no obligation to do so.
If the registration statement ceases to be effective for any reason, Participant
will not be able to transfer or sell any of the shares of Common Stock issued to
the Participant pursuant to this Agreement unless exemptions from registration
or filings under applicable securities laws are available. Furthermore, despite
registration, applicable securities laws may restrict the ability of the
Participant to sell his or her Common Stock, including due to the Participant’s
affiliation with the Company. The Company shall not be obligated to either issue
the Common Stock or permit the resale of any shares of Common Stock if such
issuance or resale would violate any applicable securities law, rule or
regulation.

 

6.       

Rights as a Stockholder. The Participant shall have no right as a stockholder,
including voting and dividend rights, with respect to the RSUs subject to this
Agreement.

 

7.       

Incorporation of the Plan. The Participant specifically understands and agrees
that the RSUs and the shares of Common Stock to be issued under the Plan will be
issued to the Participant pursuant to the Plan, a copy of which Plan the
Participant acknowledges he or she has read and understands and by which Plan he
or she agrees to be bound. The provisions of the Plan are incorporated herein by
reference.

 

8.       

Tax Liability of the Participant and Payment of Taxes. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to this Award or the shares of Common Stock to be issued pursuant
to this Agreement or otherwise sold shall be the Participant’s responsibility.

 

9.       

Data Privacy. The Participant (i) authorizes the Company and each Affiliate and
any agent of the Company or any Affiliate administering the Plan or providing
Plan recordkeeping services, to disclose to the Company or any of its Affiliates
such information and data as the Company or any such Affiliate shall request in
order to facilitate the grant of the Award and the administration of the Plan;
and (ii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form for the purposes set forth in this Agreement.

 

10.       

Notices. Any notices required or permitted by the terms of this Agreement or the
Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

 

If to the Company:

 

Corindus Vascular Robotics, Inc.

309 Waverley Oaks Road, Suite 105

Waltham, MA 02452

Attention: Chief Financial Officer

 

If to the Participant at the address set forth on the Restricted Stock Unit
Award Grant Notice

 

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

 

12.       

Assignment and Successors. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

 

 

 

13.       

Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware, without giving effect to the conflict of law
principles thereof. For the purpose of litigating any dispute that arises under
this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in the Commonwealth of Massachusetts and agree that such
litigation shall be conducted in the state courts of the Commonwealth of
Massachusetts or the federal courts of the United States for the District of
Massachusetts.

 

14.       

Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

 

15.       

Entire Agreement. This Agreement, together with the Plan, constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

 

16.       

Modifications and Amendments; Waivers and Consents. The terms and provisions of
this Agreement may be modified or amended as provided in the Plan. Except as
provided in the Plan, the terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

 

17.       

Section 409A. The Award of RSUs evidenced by this Agreement is intended to be
exempt from the nonqualified deferred compensation rules of Section 409A of the
Code as a “short term deferral” (as that term is used in the final regulations
and other guidance issued under Section 409A of the Code, including Treasury
Regulation Section 1.409A-1(b)(4)(i)), and shall be construed accordingly.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 



 

 

 

 